Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims from pending
Application No. 17/025,816
Claims from U.S. Patent No.
9,107,206
1. A method comprising: 

transmitting, by a base station, at least one first control message comprising configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein uplink transmission timing of each cell group of the plurality of cell groups is based on a timing cell that is different for each cell group; 

determining, based on whether a cell, of the plurality of cells, associated with a wireless device is a primary cell or a secondary cell, to cause reconfiguration of the cell by: 

updating a current cell group of the cell to an updated cell group different from the current cell group; or 

releasing the cell and adding the cell to another cell group; and 

transmitting, based on the cell being a primary cell, at least one second control message, comprising mobility control information, to cause reconfiguration of the cell to the updated cell group different from the current cell group.

1. A method comprising: 

a) transmitting, by a base station to a wireless device, at least one first radio resource control (RRC) message to cause in said wireless device: 

i) configuration of a plurality of cells comprising a primary cell and at least one secondary cell; and 

ii) assignment of a cell group index to a cell in said plurality of cells, said cell group index identifying a cell group in a plurality of cell groups, said plurality of cell groups comprising: 

(1) a primary cell group comprising a first subset of said plurality of cells, said first subset comprising said primary cell; and 

(2) a secondary cell group comprising a second subset of said at least one secondary cell; and 

b) transmitting, by said base station to said wireless device, at least one second RRC message to modify a first cell group index of a first cell in said wireless device, wherein: 

i) if said first cell is said primary cell, said at least one second RRC message is configured to cause said wireless device to reconfigure said primary cell as a secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message comprising mobility control information; and 

ii) if said first cell is a secondary cell, said at least one second RRC message configured to cause said wireless device to release said secondary cell and add said secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message not comprising mobility control information.

2. The method of claim 1, wherein: 

a) uplink transmissions by said wireless device in said primary cell group employ a first synchronization signal transmitted on said primary cell as a primary timing reference; and 

b) uplink transmissions in said secondary cell group employ a second synchronization signal on an activated secondary cell in said secondary cell group as a secondary timing reference.

2. The method of claim 1, wherein each cell of the plurality of cells comprises a downlink carrier.

3. The method of claim 1, wherein each cell in said plurality of cells comprises a downlink carrier.
3. The method of claim 1, further comprising transmitting, via the cell associated with the wireless device, a synchronization signal comprising a physical cell identifier of the cell associated with the wireless device.

4. The method of claim 1, wherein a physical cell identifier of a cell is broadcast employing a synchronization signal transmitted on said cell. 

4. The method of claim 3, wherein the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.

5. The method of claim 4, wherein said synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.
5. The method of claim 1, wherein the at least one second control message is further configured to cause a cell category of the cell associated with the wireless device to change from the primary cell to the secondary cell.

6. The method of claim 1, wherein said at least one second RRC message with mobility control information causes, in said wireless device, the cell category of said first cell to change from a primary cell to a secondary cell.

6. The method of claim 1, further comprising initiating a random access process for the wireless device based on the at least one second control message comprising mobility control information.

8. The method of claim 7, further comprising initiating a random access process with said base station in said wireless device if said at least one second RRC message comprising mobility control information.
7. The method of claim 6, further comprising receiving a random access preamble associated with the random access process.

20. The method of claim 15, further comprising transmitting, by said wireless device to said base station, a random access preamble to said base station if said at least one second RRC message comprises mobility control information.

(Examiner’s Note: Independent claim 15 recites a method similar to Claim 1)
8. The method of claim 1, wherein the at least one first control message comprises a configuration parameter of a time alignment timer for each of the plurality of cell groups.

17. The method of claim 15, wherein said at least one first RRC message is configured to further cause in said wireless device configuration of a time alignment timer for each of said plurality of cell groups. 

(Examiner’s Note: Independent claim 15 recites a method similar to Claim 1)

9. The method of claim 1, wherein the reconfiguration of the cell to the updated cell group comprises an update of the current cell group without a release the cell.

1. A method comprising: 

… wherein: 

i) if said first cell is said primary cell, said at least one second RRC message is configured to cause said wireless device to reconfigure said primary cell as a secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message comprising mobility control information; and …

10. A method comprising: 

transmitting, by a base station, at least one first control message comprising configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein uplink transmission timing of each cell group of the plurality of cell groups is based on a timing cell that is different for each cell group; 

determining, based on whether a cell, of the plurality of cells, associated with a wireless device is a primary cell or a secondary cell, to cause reconfiguration of the cell by: 

updating a current cell group of the cell; or 

releasing the cell and adding the cell to an updated cell group different from the current cell group; and 

transmitting, based on the cell being a secondary cell, at least one second control message to cause release of the cell and addition of the cell to the updated cell group different from the current cell group.

1. A method comprising: 

a) transmitting, by a base station to a wireless device, at least one first radio resource control (RRC) message to cause in said wireless device: 

i) configuration of a plurality of cells comprising a primary cell and at least one secondary cell; and 

ii) assignment of a cell group index to a cell in said plurality of cells, said cell group index identifying a cell group in a plurality of cell groups, said plurality of cell groups comprising: 

(1) a primary cell group comprising a first subset of said plurality of cells, said first subset comprising said primary cell; and 

(2) a secondary cell group comprising a second subset of said at least one secondary cell; and 

b) transmitting, by said base station to said wireless device, at least one second RRC message to modify a first cell group index of a first cell in said wireless device, wherein: 

i) if said first cell is said primary cell, said at least one second RRC message is configured to cause said wireless device to reconfigure said primary cell as a secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message comprising mobility control information; and 

ii) if said first cell is a secondary cell, said at least one second RRC message configured to cause said wireless device to release said secondary cell and add said secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message not comprising mobility control information.

2. The method of claim 1, wherein: 

a) uplink transmissions by said wireless device in said primary cell group employ a first synchronization signal transmitted on said primary cell as a primary timing reference; and 

b) uplink transmissions in said secondary cell group employ a second synchronization signal on an activated secondary cell in said secondary cell group as a secondary timing reference.

11. The method of claim 10, wherein each cell of the plurality of cells comprises a downlink carrier.

3. The method of claim 1, wherein each cell in said plurality of cells comprises a downlink carrier.
12. The method of claim 10, further comprising transmitting, via the cell associated with the wireless device, a synchronization signal comprising a physical cell identifier of the cell associated with the wireless device.

4. The method of claim 1, wherein a physical cell identifier of a cell is broadcast employing a synchronization signal transmitted on said cell. 

13. The method of claim 12, wherein the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.

5. The method of claim 4, wherein said synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.
14. The method of claim 10, wherein the at least one first control message comprises a configuration parameter of a time alignment timer for each of the plurality of cell groups.

17. The method of claim 15, wherein said at least one first RRC message is configured to further cause in said wireless device configuration of a time alignment timer for each of said plurality of cell groups. 

(Examiner’s Note: Independent claim 15 recites a method similar to Claim 1)

15. The method of claim 10, wherein the at least one second control message does not comprise mobility control information.

1. A method comprising: 

… wherein: 

ii) if said first cell is a secondary cell, said at least one second RRC message configured to cause said wireless device to release said secondary cell and add said secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message not comprising mobility control information.

16. A method comprising: 

receiving, by a wireless device, at least one first control message comprising configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein uplink transmission timing of each cell group of the plurality of cell groups is based on a timing cell that is different for each cell group; 

receiving at least one second control message configured to cause, based on whether a cell, of the plurality of cells, associated with the wireless device is a primary cell or a secondary cell, reconfiguration of the cell by: 

updating a current cell group of the cell to an updated cell group different from the current cell group; or 

releasing the cell and adding the cell to another cell group; and 

reconfiguring, based on the at least one second control message and based on the cell being a primary cell, the cell to the updated cell group different from the current cell group, wherein the at least one second control message comprises mobility control information.

1. A method comprising: 

a) transmitting, by a base station to a wireless device, at least one first radio resource control (RRC) message to cause in said wireless device: 

i) configuration of a plurality of cells comprising a primary cell and at least one secondary cell; and 

ii) assignment of a cell group index to a cell in said plurality of cells, said cell group index identifying a cell group in a plurality of cell groups, said plurality of cell groups comprising: 

(1) a primary cell group comprising a first subset of said plurality of cells, said first subset comprising said primary cell; and 

(2) a secondary cell group comprising a second subset of said at least one secondary cell; and 

b) transmitting, by said base station to said wireless device, at least one second RRC message to modify a first cell group index of a first cell in said wireless device, wherein: 

i) if said first cell is said primary cell, said at least one second RRC message is configured to cause said wireless device to reconfigure said primary cell as a secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message comprising mobility control information; and 

ii) if said first cell is a secondary cell, said at least one second RRC message configured to cause said wireless device to release said secondary cell and add said secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message not comprising mobility control information.

2. The method of claim 1, wherein: 

a) uplink transmissions by said wireless device in said primary cell group employ a first synchronization signal transmitted on said primary cell as a primary timing reference; and 

b) uplink transmissions in said secondary cell group employ a second synchronization signal on an activated secondary cell in said secondary cell group as a secondary timing reference.

17. The method of claim 16, wherein each cell of the plurality of cells comprises a downlink carrier.

3. The method of claim 1, wherein each cell in said plurality of cells comprises a downlink carrier.
18. The method of claim 16, further comprising receiving, via the cell associated with the wireless device, a synchronization signal comprising a physical cell identifier of the cell associated with the wireless device.

4. The method of claim 1, wherein a physical cell identifier of a cell is broadcast employing a synchronization signal transmitted on said cell. 

19. The method of claim 18, wherein the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.

5. The method of claim 4, wherein said synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.
20. The method of claim 16, further comprising changing, based on the at least one second control message, a cell category of the cell associated with the wireless device from the primary cell to the secondary cell.

6. The method of claim 1, wherein said at least one second RRC message with mobility control information causes, in said wireless device, the cell category of said first cell to change from a primary cell to a secondary cell.

21. The method of claim 16, further comprising initiating a random access process with a base station based on the at least one second control message comprising mobility control information.

8. The method of claim 7, further comprising initiating a random access process with said base station in said wireless device if said at least one second RRC message comprising mobility control information.
22. The method of claim 21, wherein the initiating the random access process comprises transmitting, to the base station, a random access preamble.

20. The method of claim 15, further comprising transmitting, by said wireless device to said base station, a random access preamble to said base station if said at least one second RRC message comprises mobility control information.

(Examiner’s Note: Independent claim 15 recites a method similar to Claim 1)
23. The method of claim 16, wherein the at least one first control message comprises a configuration parameter of a time alignment timer for each of the plurality of cell groups.

17. The method of claim 15, wherein said at least one first RRC message is configured to further cause in said wireless device configuration of a time alignment timer for each of said plurality of cell groups. 

(Examiner’s Note: Independent claim 15 recites a method similar to Claim 1)

24. The method of claim 16, wherein the reconfiguring the cell to the updated cell group comprises updating the current cell group without releasing the cell.

1. A method comprising: 

… wherein: 

i) if said first cell is said primary cell, said at least one second RRC message is configured to cause said wireless device to reconfigure said primary cell as a secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message comprising mobility control information; and …

25. A method comprising: 

receiving, by a wireless device, at least one first control message comprising configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein uplink transmission timing of each cell group of the plurality of cell groups is based on a timing cell that is different for each cell group; 

receiving at least one second control message configured to cause, based on whether a cell, of the plurality of cells, associated with the wireless device is a primary cell or a secondary cell, reconfiguration of the cell by: 

updating a current cell group of the cell; or 

releasing the cell and adding the cell to an updated cell group different from the current cell group; and 

based on the at least one second control message and based on the cell being a secondary cell: 

releasing the cell; and 

adding the cell to the updated cell group different from the current cell group.

1. A method comprising: 

a) transmitting, by a base station to a wireless device, at least one first radio resource control (RRC) message to cause in said wireless device: 

i) configuration of a plurality of cells comprising a primary cell and at least one secondary cell; and 

ii) assignment of a cell group index to a cell in said plurality of cells, said cell group index identifying a cell group in a plurality of cell groups, said plurality of cell groups comprising: 

(1) a primary cell group comprising a first subset of said plurality of cells, said first subset comprising said primary cell; and 

(2) a secondary cell group comprising a second subset of said at least one secondary cell; and 

b) transmitting, by said base station to said wireless device, at least one second RRC message to modify a first cell group index of a first cell in said wireless device, wherein: 

i) if said first cell is said primary cell, said at least one second RRC message is configured to cause said wireless device to reconfigure said primary cell as a secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message comprising mobility control information; and 

ii) if said first cell is a secondary cell, said at least one second RRC message configured to cause said wireless device to release said secondary cell and add said secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message not comprising mobility control information.

2. The method of claim 1, wherein: 

a) uplink transmissions by said wireless device in said primary cell group employ a first synchronization signal transmitted on said primary cell as a primary timing reference; and 

b) uplink transmissions in said secondary cell group employ a second synchronization signal on an activated secondary cell in said secondary cell group as a secondary timing reference.

26. The method of claim 25, wherein each cell of the plurality of cells comprises a downlink carrier.
3. The method of claim 1, wherein each cell in said plurality of cells comprises a downlink carrier.

27. The method of claim 25, further comprising receiving, via the cell associated with the wireless device, a synchronization signal comprising a physical cell identifier of the cell associated with the wireless device.

4. The method of claim 1, wherein a physical cell identifier of a cell is broadcast employing a synchronization signal transmitted on said cell. 

28. The method of claim 27, wherein the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.

5. The method of claim 4, wherein said synchronization signal comprises a primary synchronization signal and a secondary synchronization signal.
29. The method of claim 25, wherein the at least one first control message comprises a configuration parameter of a time alignment timer for each of the plurality of cell groups.

17. The method of claim 15, wherein said at least one first RRC message is configured to further cause in said wireless device configuration of a time alignment timer for each of said plurality of cell groups. 

(Examiner’s Note: Independent claim 15 recites a method similar to Claim 1)
30. The method of claim 25, wherein the at least one second control message does not comprise mobility control information.

1. A method comprising: 

… wherein: 

ii) if said first cell is a secondary cell, said at least one second RRC message configured to cause said wireless device to release said secondary cell and add said secondary cell with an updated first cell group index different from said first cell group index, said at least one second RRC message not comprising mobility control information.



Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 17 and 20 of U.S. Patent No. 9,107,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-30 of the pending Appl. No. 17/025,816 and the subject matter of claims 1-6, 8, 17 and 20 of U.S. Patent No. 9,107,206 disclose a similar scope of invention. The similar scope of invention is related to a method of transmitting a first control message from a base station to a wireless device comprising configuration parameters of a plurality of cells, where uplink transmission timing is based on a cell in each cell group. The method further comprises transmitting a second control message for modifying a cell group of a cell associated with the wireless device, where a primary cell is reconfigured if the second control message includes mobility control information, or a second cell is released and added to an updated cell group if the cell is a secondary cell. While the claims are not verbatim copies, they are clearly identical in scope.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 25-32 of U.S. Patent No. 9,894,640 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-30 of the pending Appl. No. 17/025,816 and the subject matter of claims 1-8 and 25-32 of U.S. Patent No. 9,894,640 disclose a similar scope of invention. The similar scope of invention is related to a method of transmitting a first control message from a base station to a wireless device comprising configuration parameters of a plurality of cells, where uplink transmission timing is based on a cell in each cell group. The method further comprises transmitting a second control message for modifying a cell group of a cell associated with the wireless device, where a primary cell is reconfigured if the second control message includes mobility control information, or a second cell is released and added to an updated cell group if the cell is a secondary cell. The claims are similarly rejected as shown in the Table above, but in relation with U.S. Patent No. 9,894,640 (reference application). While the claims are not verbatim copies, they are clearly identical in scope.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 31-40 of U.S. Patent No. 10,805,908 (second reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-30 of the pending Appl. No. 17/025,816 and the subject matter of claims 1-10 and 31-40 of U.S. Patent No. 10,805,908 disclose a similar scope of invention. The similar scope of invention is related to a method of transmitting a first control message from a base station to a wireless device comprising configuration parameters of a plurality of cells, where uplink transmission timing is based on a cell in each cell group. The method further comprises transmitting a second control message for modifying a cell group of a cell associated with the wireless device, where a primary cell is reconfigured if the second control message includes mobility control information, or a second cell is released and added to an updated cell group if the cell is a secondary cell. The claims are similarly rejected as shown in the Table above, but in relation with U.S. Patent No. 10,805,908 (second reference application). While the claims are not verbatim copies, they are clearly identical in scope.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an application filed on 09/18/2020 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2021, 03/18/2021, 04/02/2021, 05/04/2021, 05/25/2021, 06/17/2021, 07/09/2021, 07/16/2021, 09/10/2021, 12/20/2021, 01/07/2022, 02/10/2022, 03/10/2022, 03/24/2022, 04/28/2022 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1-30 would be allowable if a proper Terminal Disclaimer is received to overcome the Double Patenting Rejections set above.

The following is a statement of reasons for the indication of allowable subject matter:
Wu et al. (US 2012/0287865) (provided in the IDS), hereinafter “Wu”, Yamada (US 2012/0257513) (provided in the IDS) and Chen et al. (US 2012/0250520) (provided in the IDS) are the closest prior arts found after examiner’s thorough search and consideration of the prior arts and NPLs provided in the IDSs.

The closest prior art Wu discloses a method where information is transmitted from an eNB to a UE, where the information includes the identification of a plurality of cells in different groups (Wu, Fig. 4, [0070]). The information also includes timing advance information for the group of cells, which the UE uses to perform transmissions based on the uplink resource and timing advance information (Wu, Fig. 4, [0070]-[0073]). Fig. 3A further shows the message transmitted from the eNB to the UE which includes the timing advance command and cell index for the cells grouped as members of a timing advance group (Wu, Fig. 3A, [0059]).

The closest prior art Yamada discloses that a eNB and a UE communicate with each other via different cell groups, such as Pcell group and non-pcell group (Yamada, Fig. 1, [0080]-[0081]). The eNB configures the communications for the groups of cells by allocating resources and transmitting that information to the UE (Yamada, Fig. 1, [0137]). The information includes a timing advance value in order to control and adjust the transmission timing for the group of cells (Yamada, Fig. 1, [0133]). Figure 3 of Yamada further shows the that UE receives information for configuring the Pcell and Scell, along with TA commands used to control and adjust the transmission timings of the UE for the group of cells (Yamada, Fig. 3, [0173]-[0175]).

The closest prior art Chen discloses a method of predefining TA groups comprised of primary and secondary cells. The configuration of the Pcell and Scell is transmitted from the eNB to the UE, along with the TA group and TA value for the different groups (Chen, Fig. 3, [0032]). Figure 4 of Chen also discloses a similar method of transmitting Pcell and Scell configuration from the eNB to the UE, along with grouping information and TA values. Figure 12 also shows a method for configuring the Pcell and Scell to the UE, having different TA group index values. The eNB further transmits the TA value for the second TA group to the UE (Chen, Fig. 12, [0049]).

However, Wu, Yamada and Chen either alone or in combination fail to teach or suggest the underlined claimed features of “A method comprising: 
transmitting, by a base station, at least one first control message comprising configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein uplink transmission timing of each cell group of the plurality of cell groups is based on a timing cell that is different for each cell group; 
determining, based on whether a cell, of the plurality of cells, associated with a wireless device is a primary cell or a secondary cell, to cause reconfiguration of the cell by: 
updating a current cell group of the cell to an updated cell group different from the current cell group; or 
releasing the cell and adding the cell to another cell group; and 
transmitting, based on the cell being a primary cell, at least one second control message, comprising mobility control information, to cause reconfiguration of the cell to the updated cell group different from the current cell group” when taking in context of claim 1 as a whole. The same rationale applies to independent claims 10, 16 and 25 disclosing similar features as independent claim 1, when interpreted in accordance with the present specification description.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473